DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group III in the reply filed on 11/05/2021 is acknowledged.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 33, 36, 39-45, 47, 48, 50, 53, and 54 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tsuchiya [US 2009/0002666].
For claim 33, Tsuchiya teaches an apparatus (controller apparatus including controller 22, light source controller 23, input device 23, storage unit 25 and display unit 26, see Fig. 3) in communication with a pulsed light source, the apparatus comprising: memory (elements of the controller apparatus identified above that contain this information of the recipe) configured to store a recipe that indicates a first primary wavelength (controller 22 provided oscillation width 
For claim 44, Tsuchiya teaches a method comprising: directing a pulsed light beam along a direction of propagation (pulsed light from light source 1, see [0032]), the pulsed light beam including a plurality of pulses of light including a first set of first pulses having a first primary wavelength and a second set of second pulses having a second primary wavelength that is distinct from the first primary wavelength (plurality of pulses N at a plurality of wavelengths, see [0050]-[0054] and Figs. 4 and 5); generating, during a single exposure pass (one shot area, see [0033]), at least a first aerial image using the first pulses in the first set and a second aerial image using the second pulses in the second set, the first aerial image being at a first plane and the second aerial image being at a second plane, the first plane and the second plane being separated from each other by a separation distance along the direction of propagation (images at different planes using different wavelengths to extend DOF, see [0055]); and controlling a dose applied at the first aerial image relative to a dose applied at the second aerial image (appropriate exposure amount D is separated by number of light pulses, see [0048]-[0050]).
For claim 36, Tsuchiya teaches the first plane corresponds to a first focal plane and the second plane corresponds to a second focal plane, and the separation distance between the first plane and the second plane is based at least on a difference between the first and second primary wavelengths (when multiple wavelengths are used the focal planes are different and extend the DOF because the DOF and focal point are dependent on wavelength, see [0007]).
For claim 39, Tsuchiya teaches the communications interface is configured to enable an end-user, an operator of the photolithography system, and/or a manufacturer of the photolithography system to program or create the recipe (input from input device 24, see Fig. 3).
For claim 40, Tsuchiya teaches the communications interface enables modification of the recipe based on information received from a metrology system, such information relating to a 
For claim 41, Tsuchiya teaches the recipe indicates: different primary wavelengths for different exposure passes of a wafer at the photolithography system (variations between shot regions due to differences in best focus position, see [0050] and [0055]).
For claim 42, Tsuchiya teaches a certain portion of the pulses have the first primary wavelength, and the remainder of the pulses have the second primary wavelength (see two wavelength setting in Fig. 5).
For claim 43, Tsuchiya teaches the communications interface enables modification of the recipe to customize to a particular photolithography system or a type of photolithography system (adjustment for exposure parameter, see [0042]).
For claim 47, Tsuchiya teaches the recipe indicates: changing the wavelength between the first primary wavelength and the second primary wavelength on a pulse-by-pulse basis such that every pulse has a different primary wavelength than a pulse that immediately precedes or follows the pulse in time (m=1, see Fig. 4).
For claim 48, Tsuchiya teaches the first plane and the second plane are substantially perpendicular to a direction of propagation of the pulsed light beam (focal plane is parallel to surface of substrate, see Fig. 3).
For claim 45, Tsuchiya teaches controlling the dose applied at the first aerial image relative to the dose applied at the second aerial image comprises adjusting a relative intensity between the first and second aerial images; or adjusting a ratio of a number of first pulses 
For claim 50, Tsuchiya teaches producing the pulsed light beam according to a recipe that indicates the first primary wavelength, the second primary wavelength, and the dose applied at the first aerial image relative to the dose applied at the second aerial image (controller controls number of pulses per wavelength where each wavelength has a different focal plane, see [0050]-[0054]).
For claim 53, Tsuchiya teaches storing the recipe (information provided to and calculated by the controller 22, see [0042] and [0050]).
For claim 54, Tsuchiya teaches enabling modification of the recipe (control of number of pulses based on measured pulse amount, see [0046]-[0048]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 34-35, 49, 51, and 52 are rejected under 35 U.S.C. 103 as being unpatentable over Tsuchiya in view of Duffey et al. [US 2015/0355025].
For claims 34-35, 49, 51, and 52, Tsuchiya teaches the communications interface is configured to instruct the pulsed light source to produce the pulsed light beam according to the recipe to thereby generate, during the single exposure pass, at least the first aerial image at the first plane at the wafer in the photolithography system and the second aerial image at the second 
Tsuchiya fails to teach comprising a spectral feature control module connected to one or more spectral feature actuation systems, each connected to a respective optical feature, each optical feature optically coupled to the light beam, the communication interface providing the signal to the spectral feature control module to thereby rotate a prism relative to a grating to changing change an angle of the light beam impinging on the grating.
Duffey teaches a spectral feature control module (752, see [0069]-[0072] and 7A) connected to one or more spectral feature actuation systems (754-758), each connected to a respective optical feature (760, 762, 764), each optical feature optically coupled to the light beam (see Fig. 7B), the communication interface providing the signal to the spectral feature control module to thereby rotate a prism (rotation stages for rotating one or more of the prism, see [0072]) relative to a grating (780) to changing change an angle of the light beam impinging on the grating.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the spectral control module and associated systems to adjust the wavelength and bandwidth of the light as taught by Duffey in the control of the light source as taught in Tsuchiya in order to allow for fine tuning of the spectral features such as wavelength and bandwidth in order to maintain threshold requirements of the exposure light wavelength.
Claims 37, 38, and 46 are rejected under 35 U.S.C. 103 as being unpatentable over Tsuchiya in view of Yan [US 5,303,002].
For claims 37, 38, and 46, Tsuchiya fails to teach the recipe also specifies a separation distance between the first plane and the second plane, the separation distance being based at least 
Yan teaches the recipe also specifies a separation distance between the first plane and the second plane, the separation distance being based at least on a difference between the first and second primary wavelengths (optimization of wavelengths to achieve desired focal planes spaced by a particular distance, see col. 7 lines 43-62), wherein the recipe specifies one or more of: the separation distance for different exposure passes used to expose different areas of a wafer in the photolithography system; and the separation distance on a per-lot or a per-layer basis, wherein a lot or a layer is a group of wafers that are processed by the same photolithography system (adjustment of wavelengths based on particular system and pattern being formed, col. 7 line 43 - col 8 line 14) , further comprising setting the separation distance prior to the single exposure pass and maintaining the separation distance during the single exposure pass (choosing wavelengths to give focal plane separation to provide desired focal latitude during exposure, see col. 7 lines 3-42).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the choosing of the separation distance as taught by Yan in the recipe of the controller as taught by Tsuchiya in order to accurately represent the focal latitude to ensure encompassing the wafer topography and the contrast is maintained.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steven H Whitesell-Gordon whose telephone number is (571)270-3942. The examiner can normally be reached Mon - Fri 9:00 AM - 5:30 PM (MST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curt Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Steven Whitesell  Gordon/Primary Examiner, Art Unit 2882